          Case 1:19-cv-00727-APM Document 23 Filed 03/12/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 OLEG DERIPASKA,

                    Plaintiff,

          v.                                          Civil Action No. 19-cv-00727 (APM)

 STEVEN T. MNUCHIN, Secretary of the
 UNITED STATES DEPARTMENT OF
 THE TREASURY, ANDREA M. GACKI,
 DIRECTOR OF THE OFFICE OF
 FOREIGN ASSESTS CONTROL,

                    Defendants.


       CONSENT MOTION TO EXTEND DEADLINE TO FILE STATUS REPORT

       The Court’s February 20, 2020 Minute Order requires the parties —Defendants Steven T.

Mnuchin, in his official capacity as Secretary of the United States Department of the Treasury,

Andrea M. Gacki, in her official capacity as Director of Treasury’s Office of Foreign Assets

Control (“OFAC”), and Plaintiff Oleg Deripaska — to submit a Joint Status Report on today’s

date setting forth a schedule for further proceedings in this matter. However, undersigned Defense

counsel is leaving the Department of Justice for other employment and this case is currently in the

process of being reassigned to a new attorney. In order to allow time for this transition to take

place and for Defendants to be in a position to propose a schedule for further proceedings,

Defendants respectfully request a short extension and that the parties’ Joint Status Report be due

on Tuesday, March 17, 2020.

       Pursuant to Local Civil Rule 7(m), the parties have conferred and Plaintiff’s counsel has

consented to this extension request. A proposed order is attached herewith.
         Case 1:19-cv-00727-APM Document 23 Filed 03/12/20 Page 2 of 2



Dated: March 12, 2020                      Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           DIANE KELLEHER
                                           Assistant Director

                                            /s/ Nicholas Cartier                   .
                                           NICHOLAS CARTIER
                                           Trial Attorney (DC Bar # 495850)
                                           U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, N.W.
                                           Washington, DC 20005
                                           Tel: (202) 616-8351
                                           Fax: (202) 616-8470
                                           E-mail: Nicholas.Cartier@usdoj.gov

                                           Counsel for Defendants




                                       2
         Case 1:19-cv-00727-APM Document 23-1 Filed 03/12/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 OLEG DERIPASKA,

                    Plaintiff,

           v.                                          Civil Action No. 19-cv-00727 (APM)

 STEVEN T. MNUCHIN, Secretary of the
 UNITED STATES DEPARTMENT OF
 THE TREASURY, ANDREA M. GACKI,
 DIRECTOR OF THE OFFICE OF
 FOREIGN ASSESTS CONTROL,

                    Defendants.


                                          [PROPOSED] ORDER

        Upon due consideration of the Consent Motion to Extend Deadline to File Status Report, it

is hereby ordered that the parties shall file a joint status report no later than March 17, 2020,

setting forth a proposed schedule for further proceedings.

SO ORDERED.



Date:                            , 2020
                                               HON. AMIT P. MEHTA
                                               United States District Judge
